Citation Nr: 1101529	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  07-32 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left ankle 
disability, to include as secondary to a service connected 
disability.  

2.  Entitlement to service connection for a left ankle 
disability, to include as secondary to a service connected 
disability.  

3.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for diabetes 
mellitus, to include as secondary to a service connected 
disability.  

4.  Entitlement to service connection for diabetes mellitus, to 
include as secondary to a service connected disability.  

5.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disability, to include as secondary to a service connected 
disability.  

6.  Entitlement to service connection for a low back disability, 
to include as secondary to a service connected disability.  

7.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a right hip 
disability, to include as secondary to a service connected 
disability.  

8.  Entitlement to service connection for a right hip disability, 
to include as secondary to a service connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1963 to June 1965.

This matter originally came to the Board of Veterans' Appeals 
(Board) from a December 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which, in pertinent part, found that the Veteran was 
not entitled to service connection for a left ankle condition, 
diabetes mellitus, degenerative disc disease (DDD), lumbar spine, 
and a right hip condition.  

In August 2010, the Veteran withdrew his request for a Board 
hearing in a timely manner. 
In October 2010, the Veteran submitted additional evidence, along 
with a waiver of consideration by the agency of original 
jurisdiction.  See 38 C.F.R. § 20.1304.  

The issues have been recharacterized to comport to the evidence 
of record.  

The RO did not address the new and material evidence issues in 
the rating decision on appeal.  Irrespective of the RO's action, 
the Board must decide whether the appellant has submitted new and 
material evidence to reopen the claims of service connection for 
left ankle, right hip, low back, and diabetes mellitus 
disabilities.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The issues of service connection for left ankle, right hip, low 
back, and diabetes mellitus disabilities are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for left 
ankle, right hip, low back, and diabetes mellitus disabilities in 
a July 2003 rating decision.  The appellant received timely 
notice of the determination but did not appeal, and that denial 
is now final.  

2.  Evidence received since the July 2003 rating decision is not 
cumulative or redundant and raises a reasonable possibility of 
substantiating the claims of entitlement to service connection 
for left ankle, right hip, low back, and diabetes mellitus 
disabilities.






CONCLUSIONS OF LAW

1.  New and material evidence has been received since the July 
2003 rating decision, and the claim of entitlement to service 
connection for a left ankle disability, to include as secondary 
to a service connected disability, is reopened.  38 U.S.C.A. § 
5108 (West 2002 and Supp. 2010); 38 C.F.R. § 3.156 (a) (2010).

2.  New and material evidence has been received since the July 
2003 rating decision, and the claim of entitlement to service 
connection for diabetes mellitus, to include as secondary to a 
service connected disability, is reopened.  38 U.S.C.A. § 5108 
(West 2002 and Supp. 2010); 38 C.F.R. § 3.156 (a) (2010).

3.  New and material evidence has been received since the July 
2003 rating decision, and the claim of entitlement to service 
connection for a low back disability, to include as secondary to 
a service connected disability, is reopened.  38 U.S.C.A. § 5108 
(West 2002 and Supp. 2010); 38 C.F.R. § 3.156 (a) (2010).

4.  New and material evidence has been received since the July 
2003 rating decision, and the claim of entitlement to service 
connection for a right hip disability, to include as secondary to 
a service connected disability, is reopened.  38 U.S.C.A. § 5108 
(West 2002 and Supp. 2010); 38 C.F.R. § 3.156 (a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Reopening the claims of service connection for left ankle, right 
hip, low back, and diabetes mellitus disabilities have been 
considered with respect to VA's duties to notify and assist.  
Given the favorable outcome noted above, no conceivable prejudice 
to the Veteran could result from this decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).


Analysis

The appellant seeks to reopen his claims of entitlement to 
service connection for left ankle, right hip, low back, and 
diabetes mellitus disabilities.  

If new and material evidence is presented or secured with respect 
to a claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must present 
a reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156 (a).

In determining whether evidence is "new and material," the 
creditability of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In July 2003, the RO denied service connection for synovitis, 
anterior spur, left ankle, DDD, lumbar spine, degenerative 
changes, bilateral hips, and diabetes mellitus, type 2, on the 
basis that service treatment records (STRs) did not show any 
treatment for any type of left ankle injury, and the Veteran's 
lumbar spine and bilateral hip conditions and diabetes mellitus 
were not incurred in service and not secondary to a service 
connected left ankle condition.   The Veteran filed a timely 
notice of disagreement (NOD) regarding the July 2003 rating 
decision; however the Veteran did not file a timely substantive 
appeal following the issuance of a March 2006 statement of the 
case (SOC).  38 C.F.R. § 20.202 notes that a substantive appeal 
consists of a properly completed VA Form 9 or other 
correspondence indicating those issues the Veteran wishes to 
appeal.  38 C.F.R. § 20. 302(b) notes that a substantive appeal 
must be filed within 60 days from the date of the SOC or within 1 
year period from the date of mailing of the notification of the 
rating decision.  The Veteran failed to file a substantive appeal 
until October 2007, which was in regard to the November 2006 
rating decision, which is currently on appeal, and not the July 
2003 rating decision.  Therefore, the Veteran did not appeal the 
July 2003 rating decision, so it is now final.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.302, 20.1103.  

Evidence submitted since the July 2003 rating decision pertaining 
to the Veteran's claimed left ankle, right hip, low back, and 
diabetes mellitus disabilities includes a private medical opinion 
received in September 2005, which indicates that the Veteran's 
fracture of the left ankle, right hip replacement, and back 
condition are related to his pes planus condition; and an undated 
private medical opinion, which is sequentially after the July 
2003 rating decision in the claim file, noting that the Veteran's 
2000 "Diabetic Attack" was a direct result of changes in the 
angle of the tendons that resulted from the Coronado injury in 
1964.  

The Veteran was granted service connection for bilateral pes 
planus in a December 2006 rating decision, assigning separate 10 
percent ratings, effective March 30, 2006.  

The above noted private medical opinions are new because they are 
not duplicative of evidence considered by the RO at the time of 
its July 2003 rating decision.

Presuming the credibility of the newly submitted private medical 
opinions pursuant to Justus, supra, they also clearly relate to 
the unestablished facts and the reason for the previous denials 
of his service connection claims; that is, whether the Veteran's 
claimed left ankle, right hip, low back, and diabetes mellitus 
disabilities are directly related to service or to a service-
connected disability as required by 38 C.F.R. § 3.303 and 38 
C.F.R. § 3.310.

Likewise, the newly submitted private medical opinions are not 
cumulative or redundant of existing evidence, and present a 
reasonable possibility of substantiating the claims.  

Accordingly, reopening the claims of entitlement to service 
connection left ankle, right hip, low back, and diabetes mellitus 
disabilities is warranted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 
(a).

ORDER

New and material evidence has been submitted to reopen the claim 
of entitlement to service connection for a left ankle disability, 
to include as secondary to a service connected disability; to 
this extent only the claim is granted.

New and material evidence has been submitted to reopen the claim 
of entitlement to service connection for diabetes mellitus, to 
include as secondary to a service connected disability; to this 
extent only the claim is granted.

New and material evidence has been submitted to reopen the claim 
of entitlement to service connection for a low back disability, 
to include as secondary to a service connected disability; to 
this extent only the claim is granted.

New and material evidence has been submitted to reopen the claim 
of entitlement to service connection for a right hip disability, 
to include as secondary to a service connected disability; to 
this extent only the claim is granted.


REMAND

The Veteran seeks service connection for left ankle, right hip, 
low back, and diabetes mellitus disabilities.  He claims that 
while at a base in Coronado, California, he suffered multiple 
fractures to his left ankle and passed out.  He was taken to 
Balboa Naval Hospital and was given a full leg cast from ankle to 
hip.  The Veteran contends further that his STRs, for some 
unknown reason, only document his very serious right knee injury 
at Coronado, but do not mention his left ankle.  The Veteran also 
contends that because he leans to the right to compensate for his 
left ankle condition, his right hip is now bone on bone and that 
his low back condition is also due to his left ankle.  Finally, 
he contends that his left ankle triggered a life threatening 
diabetes type II attack.  

The competent medical evidence of record, including an August 
2009 VA examination report, shows that the Veteran currently has 
left ankle, right hip, low back, and diabetes mellitus 
disabilities.  

The Veteran's STRs however, show no treatment for, or complaints 
of, left ankle, right hip, low back, or diabetes mellitus 
disabilities or conditions.  The Veteran's July 1964 STRs note 
that the Veteran fell on his right knee and had a severe strain 
of the lateral collateral ligament of the right leg.  His right 
leg was placed in a cylinder cast for 4 weeks.  August 1964 STRs 
note that the Veteran's cast was removed and his right lateral 
collateral ligament is stable and that the Veteran was put back 
on full duty.  A November 1966 Naval Reserves examination report 
notes that clinical evaluation revealed that the Veteran's feet, 
lower extremities, and spine were normal, and that the Veteran 
himself reported that he did not then have, nor has he ever had, 
cramps in his legs, bone, joint, or other deformity, lameness, or 
foot trouble.

A July 1987 private treatment record indicates that the Veteran 
had synovitis and possible loose body, left ankle, and an 
arthoscopy, arthrotomy, synovial biopsy, and debridement of the 
left ankle was performed.  

A March 1990 private treatment record notes that the Veteran had 
a 26 year history of left ankle pain secondary to trauma during 
military activities.  

A February 2001 private chiropractic opinion notes that the 
Veteran reported a history of right ankle injury in 1964.  In 
handwritten pen, the word "right" was crossed out and replaced 
with "left."  

An April 2001 private medical opinion notes that the Veteran 
currently is diagnosed with diabetes mellitus, type 1, which was 
precipitated by the stress and medications he was taking as a 
result of his chronic pain and arthritis that was a direct 
consequence of the injuries he sustained during service.  

A July 2002 private medical opinion from a Dr. Gutman notes that 
the Veteran incurred serious damage to his left ankle during 
training in 1964.  He suffered multiple fractures to his left 
ankle and strained lateral ligaments of his left knee and was 
given a full leg case from hip to ankle.  He had serious pain and 
mobility problems every since.  Two years ago the Veteran 
suffered a life threatening diabetes type I attack, which was 
probably a result of two dislocations to his left hip which 
appeared to be a result of his left ankle problems.  He has been 
taking insulin and oral medications ever since.  Three months ago 
the Veteran complained of right hip pain and it was deducted he 
had greater trochanteric bursitis, right side, as a result of 
leaning to the right to compensate for the pain of the left side.  

A February 2004 private medical opinion from Dr. Gutman notes 
that the Veteran injured his left ankle in 1964.  The physician 
noted that he painstakingly traced the connection between his 
1964 injuries to his diabetes attack in 2000 and that he stands 
by his opinion that the in-service injuries have rendered the 
Veteran "200%-300% disabled."  The Veteran shared with him the 
VA's position regarding his appeal and the physician noted that 
he was absolutely "shocked and horrified" to learn that his 
STRs in 1964 made entries about the "THE WRONG LEG!"  The 
physician concluded his opinion by noting that the Veteran is 
perhaps even 250-300 percent disabled and should be retroactively 
paid by VA and anything less would constitute malpractice.  

A May 2005 private medical opinion notes that it is clear after a 
review of the Veteran's claim file that the injuries sustained in 
1964 were to his left ankle and there is no evidence to suspect 
injury to the right ankle.  
 
A private medical opinion from Dr. Gutman received in September 
2005 notes that the Veteran's fractures of the left ankle, right 
hip condition, and low back condition are related to his pes 
planus condition.  

A March 2006 private medical opinion from Dr. Gutman notes that 
pes planus destabilizes the skeletal structure and that the 
Veteran's running during service caused the original left ankle 
fracture and over time the obliteration of his right hip.  
Additionally, it is far more likely that the worsening pes planus 
condition created a lifetime of problems and now a back problem.  
A VA examination was conducted in August 2009.  The examiner 
noted that the Veteran's left ankle injury, which occurred in 
service, led to degenerative disease requiring him to have 
debridement 5 years ago.  The examiner noted that he does not see 
how the right hip or lumbar spine degenerative disease is related 
to the Veteran's left ankle condition.  The etiology of the 
Veteran's diabetes mellitus is certainly unrelated to pes planus.  
The examiner also noted that he does not think that the Veteran's 
degenerative changes of the low back are related to flat feet, 
but rather are part of the natural aging process and worsened by 
activity and obesity.  

The Veteran's claim must be remanded for several reasons.  

First, the Board notes that it is peculiar that given the large 
number of medical opinions Dr. Gutman has written, many of which 
indicate that the Veteran has been a patient of Dr. Gutman for 
many years, a through review of the claim file does not indicate 
that any of the Veteran's private treatment records from Dr. 
Gutman are of record.  To ensure VA has not met its duty to 
assist the appellant in developing the evidence in support of his 
claims pursuant to 38 U.S.C.A. § 5103A, this case must be 
remanded so that VA can attempt to obtain the Veteran's private 
treatment records from Dr. Gutman.  

Second, the August 2009 VA examination is not adequate.  The 
examiner found that the Veteran's left ankle injury, which 
occurred in service, led to degenerative disease requiring him to 
have debridement 5 years ago.  The Veteran's STRs clearly show 
that he did not injure his left ankle in service and the Board 
does not find the Veteran's statements to be credible in light of 
his STRs, including his November 1966 self reported statement 
indicating that he did not than have, nor has he ever had, cramps 
in his legs, bone, joint, or other deformity, lameness, or foot 
trouble.  A bare transcription of lay history is not transformed 
into competent medical evidence simply because it was transcribed 
by a medical professional, whether that professional be a VA or 
private physician.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Additionally, although the August 2009 VA examiner did 
offer an opinion as to whether the Veteran's diabetes mellitus 
and low back disability are related to his pes planus, he did not 
provide an opinion as to whether the Veteran's left ankle and 
right hip disabilities are related to his service-connected pes 
planus disability.  

Thus, a new VA examination and opinion should be provided 
regarding the nature and etiology of the Veteran's claimed left 
ankle, right hip, low back, and diabetes mellitus disabilities.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 
C.F.R. § 3.159 (c).

The appellant is hereby notified that it is his responsibility to 
report for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for a VA 
examination without good cause may include denial of the claim.  
See 38 C.F.R. §§ 3.158 and 3.655.  

Accordingly, the case is REMANDED for the following action:

1.  Contact Dr. Gutman and obtain any and all 
private treatment records, including copies 
of all medical opinions he has provided in 
support of the Veteran's service connection 
claims.  Ask Dr. Gutman to attest to the 
authenticity and veracity of his February 
2004 private medical opinion (include a copy 
of it attached to a letter to Dr. Gutman).  

2.  Schedule the Veteran for an examination 
by an appropriate medical professional to 
determine the nature and etiology of the 
Veteran's claimed left ankle, right hip, low 
back, and diabetes mellitus disabilities.  As 
to each disability, the examiner is to 
provide an opinion as to whether it is at 
least as likely as not related to, or had its 
onset during, service.  The examiner is 
instructed of the fact that the Board does 
not concede that the Veteran had a left 
ankle injury during service.  

If the examiner finds that left ankle, right 
hip, low back, and diabetes mellitus 
disabilities are not related to, or did not 
have their onset during, service, then is it 
at least as likely any of those disabilities 
were caused or aggravated by the Veteran's 
service-connected bilateral pes planus 
disability, including any medications or 
stress associated with pes planus.  

If the examiner finds that the Veteran's left 
ankle disability is related to service or his 
service-connected pes planus disability, then 
is it at least as likely as not that the 
Veteran's left ankle disability caused or 
aggravated the Veteran's diabetes mellitus.  

The claim folder must be made available to 
the examiner for review in conjunction with 
the examination.  A detailed rationale for 
each and every medical opinion must be 
provided.  

If the examiner feels that the requested 
opinions cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

3.  Thereafter, any additional development 
deemed appropriate should be accomplished.  
The claims should then be re-adjudicated.  If 
any of the claims remain denied, issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, and allow an 
appropriate period of time for response. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


